Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1191
                Lower Tribunal Nos. F18-12351, 20-2292
                          ________________


                         Fernando A. Irizarry,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Thomas J.
Rebull, Judge.

     Fernando A. Irizarry, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.
      Fernando Irizarry appeals the dismissal of his petition for writ of habeas

corpus by the Eleventh Judicial Circuit Court in Miami-Dade County.

Because Irizarry is incarcerated in Desoto County and the petition raises

issues concerning his incarceration, we affirm the trial court’s order

dismissing the petition without prejudice to Irizarry refiling it in the proper

venue and in the proper form. See Stokes v. State, 3 So. 3d 425, 425 (Fla.

3d DCA 2009) (“The circuit court of the county in which a defendant is

incarcerated has jurisdiction to consider a petition for writ of habeas corpus

when the claims raised in the petition concern issues regarding his

incarceration.” (quoting Brinson v. State, 988 So. 2d 665, 665–66 (Fla. 3d

DCA 2008))); Cooper v. State, 970 So. 2d 368, 368 (Fla. 3d DCA 2007);

Johnson v. State, 947 So. 2d 1192, 1193 (Fla. 3d DCA 2007).

      Affirmed.




                                       2